UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22466 ASGI Agility Income Fund (Exact name of registrant as specified in charter) C/O Alternative Strategies Group, Inc. 401 South Tryon Street Charlotte, NC28202 (Address of principal executive offices) (Zip code) Lloyd Lipsett Wells Fargo Law Department J9201-210 200 Berkeley Street Boston, MA02116 (Name and address of agent for service) Registrant's telephone number, including area code:(866) 440-7460 Date of fiscal year end:September 30 Date of reporting period:March 31, 2011 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Reports to Stockholders. The Report to Shareholders is attached herewith. ASGI Agility Income Fund Financial Statements for the Six Months Ended March 31, 2011 ASGI Agility Income Fund Table of Contents Page Schedule of Investments 1 Statement of Assets and Liabilities 4 Statement of Operations 5 Statement of Changes in Net Assets 6 Statement of Cash Flows 7 Financial Highlights 8 Notes to Financial Statements 9 Supplemental Information 17 ASGI Agility Income Fund Schedule of Investments (unaudited) As of March 31, 2011 (in U.S. dollars) Strategy Investments Cost Fair Value Mutual Funds – 44.19% Equity - 15.53% Cohen & Steers Realty Income Fund The GMO Quality Fund IShares DJ US Utilities Sector Index Fund Fixed Income - 28.66% Federated Bond Fund Stone Harbor Emerging Market Debt Fund Torchlight Value Fund, Inc. Hedge Funds - 41.91% Diversified/Multi-Strategy - 12.66% AQR DELTA Offshore Fund, LP** York Total Return Unit Trust** Fixed Income - 23.10% Eaton VanceInstitutional Senior Loan Fund Post Limited Term High Yield Offshore Fund Ltd.** Macro - 6.15% Graham Global Investment Fund II Ltd.** Total Investments (Cost - $85,599,665*) - 86.10% Other Assets and Liabilities, Net - 13.90% Net Assets - 100.0% Percentages shown are stated as a percentage of net assets as of March 31, 2011. See accompanying notes to financial statements. 1 ASGI Agility Income Fund Schedule of Investments (unaudited) (continued) As of March 31, 2011 * The cost and unrealized appreciation (depreciation) of investments as of March 31,2011,were as follows: Aggregate cost Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation ** Non-income producing securities. Investments by Strategy (as a percentage of total investments) (unaudited) Mutual Funds Equity % Fixed Income Hedge Funds Diversified/Multi-Strategy Fixed Income Macro % See accompanying notes to financial statements. 2 ASGI Agility Income Fund Schedule of Investments (unaudited) (continued) As of March 31, 2011 Equity Swap Agreements Outstanding as of March 31, 2011: Counterparty Reference Entity/Obligation Floating Rate Index Pay/ Receive Floating Termination Date Notional Amount Fair Value (USD) Unrealized Appreciation/ (Depreciation) (USD) Credit Suisse Securities (Europe) Limited The Cushing 30 MLP Index 1-month USD-LIBOR_BBA Pay 4/4/2012 Morgan Stanley Capital Services Inc. The Cushing 30 MLP Index Fed Funds effective Pay 11/4/2011 A Summary of Derivative instruments by primary risk exposure is outlined in the following table: The fair value of derivative instruments as of March 31, 2011 was as follows: Derivatives not accounted for as hedge instruments Location on Statement of Assets and Liabilities Fair Value (USD) Asset Derivatives Equity swaps Unrealized gain on swap agreements Changes in realized and unrealized gain due to investments in derivatives as of March 31, 2011 were as follows: Amount of Realized Gain on Derivatives Recognized in Income Derivatives not accounted for as hedging instruments Swaps Equity swaps Change in Unrealized Appreciation on Derivatives Recognized in Income Derivatives not accounted for as hedging instruments Swaps Equity swaps See accompanying notes to financial statements. 3 ASGI Agility Income Fund Statement of Assets and Liabilities (unaudited) As of March 31, 2011 Assets Investments in Investment Funds, at fair value (cost - $85,599,665) $ Cash and cash equivalents Investments in Investment Funds paid in advance Due from broker Due from Adviser Unrealized gain on swap agreements Other assets Total assets Liabilities Subscriptions received in advance Distribution payable Management fee payable Redemptions payable Reset loss payable on swap contract Interest payable on swap contract Accrued expenses and other liabilities Total liabilities Net Assets Total net assets $ Net Assets consist of: Paid-in capital $ Retained earnings Total net assets Net Asset Value per Share Net asset value per share (98,490.605 Shares outstanding) $ See accompanying notes to financial statements. 4 ASGI Agility Income Fund Statement of Operations (unaudited) For the Six Months Ended March 31, 2011 Investment Income Dividends $ Interest Total investment income Fund Expenses Management fee Organizational fees Administration fees Professional fees Trustees’ fees Offering fees Custody fees Other operating expenses Total operating expenses Interest expense Total expenses Less: reimbursement from Adviser Net expenses Net investment income Net Realized and Unrealized Gain on Investments Net realized gain from swap agreements Net change in unrealized appreciation on investments in Investment Funds Net change in unrealized appreciation on investments in swap agreements Total net realized and unrealized gain from investments Net increase in net assets resulting from operations $ See accompanying notes to financial statements. 5 ASGI Agility Income Fund Statements of Changes in Net Assets (unaudited) For the Six Months Ended March 31, 2011 Increase (Decrease) in Net Assets Operations Net investment income $ Net realized gain from swap agreements Net change in unrealized appreciation/(depreciation) on investments in Investment Funds Net change in unrealized appreciation/(depreciation) on investments in swap agreements Net increase in net assets resulting from operations Distributions to Shareholders Distribution of net investment income and net realized capital gains ) Capital Transactions Proceeds from issuance of Shares Payments on tender of Shares ) Redemption fees Net cash provided by financing activities Net Assets Total increase in net assets Beginning of period - End of period $ See accompanying notes to financial statements. 6 ASGI Agility Income Fund Statement of Cash Flows (unaudited) For the Six Months Ended March 31, 2011 Cash Used for Operating Activities Net increase in net assets resulting from operations $ Adjustments to reconcile net increase in net assets resulting from operations to net cash used in operating activities: Purchases of Investment Funds ) Increase in investments in Investment Funds paid in advance ) Increase in due from broker ) Increase in due from Adviser ) Increase in unrealized gain on swap agreements ) Increase in other assets ) Increase in subscriptions received in advance Increase in management fee payable Increase in reset loss payable on swap agreement Increase in interest payable on swap agreement Increase in accrued expenses and other liabilities Net change in unrealized appreciation on investments in Investment Funds ) Net cash used in operating activities ) Cash Provided by Financing Activities Proceeds from issuance of Shares Distribution of net investment income and net realized capital gains ) Net cash provided by financing activities Cash and Cash Equivalents Net increase in cash and cash equivalents Cash and cash equivalents at beginning of period - Cash and cash equivalents at end of period $ See accompanying notes to financial statements. 7 ASGI Agility Income Fund Financial Highlights (unaudited) For the Six Months Ended March 31, 2011 Per share operating performance: (For share outstanding throughout the period) Net asset value per share at beginning of period $ Income from investment operations: Net investment income (a) Net realized and unrealized gain/(loss) from investments (a) Total from investment operations Less: distributions to shareholders (a) ) Net asset value per share at end of period $ Total return (d) % Ratios to average members' capital: Gross expenses (b) (c) % Expenses waived/reimbursed (b) (c) %) Net expenses (b) (c) % Net investment loss (b) (c) % Net Assets, end of period (in thousands) $ Portfolio turnover (d) % (a) Based on average shares outstanding. (b) The expenses and net investment income ratios do not include expenses of the Investment Funds in which the Fund invests. (c) Annualized for periods less than one year. (d) Not annualized. See accompanying notes to financial statements. 8 ASGI Agility Income Fund Notes to Financial Statements (unaudited) March 31, 2011 1.Organization ASGI Agility Income Fund (the “Fund”), a Delaware business trust, has been registered as an investment company under the Investment Company Act of 1940, as amended (the “1940 Act”) since September 1, 2010.The Fund is a closed-end management investment company.Alternative Strategies Group, Inc. (the “Adviser”), a North Carolina corporation, is the investment adviser to the Fund.The Adviser has retained Perella Weinberg Partners Capital Management LP, a Delaware limited partnership, to act as the subadviser to the Fund (the “Subadviser”).The Subadviser has been engaged by the Fund and the Adviser to formulate and implement the Fund’s investment program. The principal investment objective of the Fund is to seek investment returns over various market cycles, with a meaningful percentage of such returns derived from income. The Fund also seeks, over time, to preserve the “real purchasing power” of an investment in the Fund through capital appreciation of the Fund’s investments in an amount that is equal to or exceeds the rate of inflation (as measured by the consumer price index). The Fund invests primarily in pooled investment vehicles, including, but not limited to, mutual funds, private investment funds and exchange traded products (collectively, “Investment Funds”).Exchange traded products may include exchange traded funds (“ETFs”), as well as commodity pools and other commodity-based vehicles that seek to track a commodity index or benchmark and are traded on an exchange.The Fund may also invest in exchange traded notes (“ETNs”), or invest its assets directly.Direct investments may include, among others, securities and other investments that are expected to generate income, as well as non-income oriented securities and investments, such as swaps or other types of derivatives for investment, hedging, risk management or other purposes. The Fund’s Board of Trustees (the “Fund Board”) provides broad oversight over the operations and affairs of the Fund, and has overall responsibility to manage and control the business affairs of the Fund, including the complete and exclusive authority to establish policies regarding the management, conduct, and operation of the Fund’s business.The Fund Board exercises the same powers, authority and responsibilities on behalf of the Fund as are customarily exercised by the board of directors of a registered investment company organized as a corporation. 2.Significant Accounting Policies The following is a summary of significant accounting policies followed by the Fund and are in conformity with U.S. generally accepted accounting principles (“GAAP”). (a)Valuation of investments in private investments funds – The Fund values its investments in private investment funds (“Hedge Funds”) at fair value in accordance with procedures established in good faith by the Fund Board, which value ordinarily will be the value of an interest in a Hedge Fund determined by the investment manager of the Hedge Fund in accordance with the policies established by the Hedge Fund, absent information indicating that such value does not represent the fair value of the interest.The Fund could reasonably expect to receive this amount from the Hedge Fund if the Fund’s interest were redeemed at the time of valuation, based on information reasonably available at the time the valuation is made and that the Fund believes to be reliable.Due to the nature of the investments held by the Hedge Funds, changes in market conditions and the economic environment may significantly impact the value of the Hedge Funds and the fair value of the Fund’s interests in the Hedge Funds.Furthermore, changes to the liquidity provisions of the Hedge Funds may significantly impact the fair value of the Fund’s interests in the Hedge Funds.Under some circumstances, the Fund or the Adviser may determine, based on other information available to the Fund or the Adviser, that a Hedge Fund’s reported valuation does not represent fair value.If it is determined that the Hedge 9 ASGI Agility Income Fund Notes to Financial Statements (unaudited) (continued) March 31, 2011 Fund’s reported valuation does not represent fair value, the Adviser may chose to make adjustments to reflect the fair value.As of March 31, 2011, no such adjustments were deemed necessary by the Adviser.In addition, the Fund may not have a Hedge Fund’s reported valuation as of a particular fiscal period end.In such cases, the Fund would determine the fair value of such a Hedge Fund based on any relevant information available at the time.The Fund Board has also established procedures for the valuation of investment securities, if any, held directly by the Fund. Accounting Standards Update (“ASU”) 2009-12 permits a reporting entity to measure the fair value of an investment that does not have a readily determinable fair value, based on the net asset value per share (the “NAV”) of the investment as a practical expedient, without further adjustment, unless it is probable that the investment will be sold at a value significantly different than the NAV.If the practical expedient NAV is not as of the reporting entity’s measurement date, then the NAV should be adjusted to reflect any significant events that may change the valuation.In using the NAV as a practical expedient, certain attributes of the investment, that may impact the fair value of the investment, are not considered in measuring fair value.Attributes of those investments include the investment strategies of the investees and may also include, but are not limited to, restrictions on the investor’s ability to redeem its investments at the measurement date and any unfunded commitments.The Fund is permitted to invest in alternative investments that do not have a readily determinable fair value, and as such, has elected to use the NAV as calculated on the reporting entity’s measurement date as the fair value of the investment. (b)Equity Swaps – The fair value of swaps can be valued by using a pricing model.The pricing models do not entail material subjectivity because the methodologies employed do not necessitate significant judgment, and the pricing inputs are observed from actively quoted markets and/or dealer quotes.The Fund generally categorizes swaps within Level 2 of the fair value hierarchy.In instances where significant inputs are unobservable, they would be characterized in Level 3 of the fair value hierarchy. (c)Income taxes – No provision is made for U.S. federal income or excise taxes as it is the Fund’s intention to elect to be treated as, and to qualify, as a “regulated investment company” (“RIC”) under Subchapter M of the Internal Revenue Code of 1986, as amended (the “Code”) and to make the requisite distributions to its shareholders that will be sufficient to relieve it from all or substantially all federal income or excise taxes. In accounting for income taxes, the Fund follows the guidance in Financial Accounting Standards Board (“FASB”) ASC 740 (formerly FASB Interpretation No. 48), as amended by ASU 2009-06, Accounting for Uncertainty in Income Taxes.ASC 740 prescribes the minimum recognition threshold a tax position must meet in connection with accounting for uncertainties in income tax positions taken or expected to be taker by an entity before being measured and recognized in the financial statements.There were no uncertain tax positions as of March 31, 2011. (d)Security transactions and investment income – The Fund’s transactions are accounted for on a trade-date basis.Realized gains and losses on the Fund’s transactions are determined on the average cost basis.Interest income is recognized on the accrual basis.Dividend income is recognized on the ex-dividend date.The Fund will indirectly bear a portion of the Investment Funds’ income and expenses, including management fees and incentive fees charged by the Investment Funds.That income and those expenses are recorded in the Fund’s financial statements as unrealized appreciation/depreciation and not as income or expense on the statement of operations or in the financial highlights. 10 ASGI Agility Income Fund Notes to Financial Statements (unaudited) (continued) March 31, 2011 (e)Cash and cash equivalents – The Fund maintains cash in an interest-bearing money market account, which, at times, may exceed federally insured limits.The Fund has not experienced any losses in such account and does not believe it is exposed to any significant credit risk on such bank deposits.All interest income earned will be paid to the Fund. (f)Distributions – The Fund intends to make distributions on the Shares in amounts representing substantially all of the net investment income and net capital gains, if any, earned each year.The Fund intends to make quarterly distributions of interest income and annual distributions of dividend and other income and gains.All distributions will be paid to Shareholders and automatically reinvested pursuant to the Fund’s Dividend Reinvestment Plan (“DRP”) unless a Shareholder has elected not to participate in the DRP.An election by a Shareholder not to participate in the DRP, and to receive all income dividends and/or capital gain distributions, if any, directly rather than having such dividend or distribution reinvested in the Fund, must be made by indicating such election in the Shareholder’s Subscription Agreement or by notice to a Shareholder’s Intermediary (who should be directed to provide notice to the Fund), if applicable, or the Fund’s Administrator. (g)Use of estimates – The preparation of the Financial Statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, and disclosure of contingent assets and liabilities at the date of the Financial Statement.Actual results could differ from those estimates. (h)Fund expenses – The Fund bears all expenses incurred in its business and operations.Expenses include, but are not limited to, administrative and extraordinary expenses and legal, tax, audit, escrow, fund accounting and printing expenses.Operating costs also include: (1) investment related expenses, including, but not limited to, brokerage commissions, research fees, and other transactions costs; (2) interest and commitment expense on any borrowings; and (3) all costs and expenses associated with the registration of the Fund under, and in compliance with, any applicable federal and state laws. (i)Expense limitation agreement – Through September 30, 2011, the Adviser has contractually agreed to limit the total annualized expenses of the Fund (excluding the Fund’s borrowing and other investment-related costs and fees (including any underlying manager fees and expenses), costs associated with Investment Funds, taxes, litigation and indemnification expenses, judgments and other extraordinary expenses not incurred in the ordinary course of the Fund’s business) to 1.00% annually of the Fund’s average net assets (2.25% annually, including the Adviser’s management fee) (the “Expense Limitation Agreement”).In addition, the Adviser is permitted to recover from the Fund expenses it has borne (whether through reduction of its management fee or otherwise) in later periods to the extent that the Fund’s expenses fall below the annual rate of 2.25%.The Fund, however, is not obligated to pay any such amount more than three years after the end of the fiscal year in which the Adviser deferred a fee or reimbursed an expense.As of March 31, 2011, the amount subject to recoupment by September 30, 2014 was $147,451, but only if after such recoupment the Fund’s expense ratio does not exceed the percentage described above.As of March 31, 2011, the amount of expenses reimbursable by the Adviser is $147,451. (j)Third party service providers – BNY Mellon Investment Servicing (US) Inc. (the “Administrator”) serves as the Administrator to the Fund.Under an agreement made between the Administrator and the Fund, the following annual fee will be calculated upon the Fund’s beginning of the month’s net assets and paid monthly: 0.085% of the first $200 million of beginning of month net assets; 0.070% of the next $200 million of beginning of month net assets; and 0.050% of beginning of month net assets in excess of $400 million. 11 ASGI Agility Income Fund Notes to Financial Statements (unaudited) (continued) March 31, 2011 The Fund also pays the Administrator certain fixed fees for financial statement preparation and other services. The Bank of New York Mellon (the “Custodian”) serves as the Custodian to the Fund.Under an agreement made between the Custodian and the Fund, the following annual fee will be calculated upon the Fund’s assets under custody and paid monthly: 0.020% on assets under custody. The Fund also pays the Custodian certain fixed fees for transactions and other services. 3.Investment Advisory Agreement The Adviser is registered with the SEC as an investment adviser under the Investment Advisers Act of 1940, as amended (“Advisers Act”).The Adviser also serves as investment adviser to other investment funds, some of which utilize a multi-manager, multi-strategy investment approach.Although the Adviser is registered with the CFTC as a “commodity trading adviser,” it will operate the Fund as if it was exempt from registration under CFTC Rule 4.14(a)(8).The Fund is not required to register as a “commodity pool operator” pursuant to CFTC Rule 4.5. Subject to policies adopted by the Fund Board and applicable law, the Adviser is responsible for appointing the Subadviser to manage the Fund’s investments, monitoring the Subadviser’s management of the Fund, and implementing the Fund’s compliance program.Subject to approval of the Fund Board, the Adviser may also manage the Fund’s investments directly, although it does not currently intend to do so. Pursuant to an agreement with the Adviser and the Fund, the Subadviser is responsible for the selection and monitoring of Investment Funds as well as direct investments of the Fund, and for day-to-day management of the Fund’s investment activities and holdings. The Fund pays the Adviser each month a fee (“Management Fee”) equal to one-twelfth of 1.25% of the aggregate net asset value of outstanding Shares determined as of the last Business Day of that month (before any repurchases of Shares).The management fee payable at March 31, 2011 was $104,905.The Adviser pays the Subadviser a portion of the Management Fee as described in the subadvisory agreement among the Adviser, Subadviser and the Fund. 4.Investment Transactions Purchases of Investment Funds for the period ended March 31, 2011 were $ 85,599,665.There were no proceeds from redemptions of Investment Funds for the period ended March 31, 2011. 5.Derivative Transactions The Fund enters into derivative contracts for risk management purposes, such as to manage or hedge the Fund’s currency exchange risk, interest rate risk, credit risk and other risks.The types of derivative contracts used by the Fund include equity swaps. 12 ASGI Agility Income Fund Notes to Financial Statements (unaudited) (continued) March 31, 2011 Although the Fund may use derivatives in an attempt to achieve an economic hedge, the Fund's derivatives are not considered to be hedging instruments under US GAAP and, therefore, the Fund has designated these derivative instruments as trading instruments.As such, the Fund accounts for derivatives at fair value and records any changes in fair value in current period earnings. The monthly average notional of equity swaps was $7,852,574 for the period ended March 31, 2011. 6.Investments in Investment Funds The Adviser and Subadviser monitor the performance of Investment Funds. Such monitoring procedures include, but are not limited to, monitoring market movements in the Investment Funds’ portfolio investments, comparing performance to industry benchmarks, in depth conference calls and site visits with the Investment Fund’s investment manager. Complete information about the underlying investments held by the Investment Funds is not readily available, so it is unknown whether the Fund, through its aggregate investment in Investment Funds, holds any single investment whereby the Fund’s proportionate share exceeds 5% of the Fund’s net assets at March 31, 2011. The following table summarizes the Fund’s investments in the Investment Funds as of March 31, 2011, none of which were related parties.The Fund indirectly bears fees and expenses as an investor in the Investment Funds.Each investment of each Investment Fund will pay the investment manager of the Investment Fund a management fee.The fee rate will vary and is expected to range from 0.33% to 2.00% per annum of the net asset value of that Investment Fund. Additionally, the investment manager of a Hedge Fund will generally receive an incentive allocation from each investment ranging from 0% to 20% of any net new appreciation of that series as of the end of each performance period for which an incentive allocation is determined. Investments in Investment Funds % of Fund's Total Fair Value Fair Value Net Change in Unrealized Appreciation (Depreciation) Realized Gain (Loss) Redemptions Permitted Post Limited Term High Yield Offshore Fund Ltd. $ $ $ - Monthly Stone Harbor Emerging Market Debt Fund ) - Daily Eaton Vance Institutional Senior Loan Trust - Monthly Federated Bond Fund ) - Daily The GMO Quality Fund - Daily Torchlight Value Fund, Inc. - Daily York Total Return Unit Trust - Quarterly AQR DELTA Offshore Fund, LP - Monthly Graham Global Investment Fund II Ltd. - Monthly iShares Dow Jones U.S. Utilities Sector Index Fund - Daily Cohen & Steers Realty Income Fund - Monthly Total Investments in Investment Funds % $ $ $ - 13 ASGI Agility Income Fund Notes to Financial Statements (unaudited) (continued) March 31, 2011 The following is a summary of the investment strategies of the investments in the Investment Funds held in the Fund as of March 31, 2011. The diversified/multi-strategies generally include investments in macro, equity long/short, fixed income, event-driven, credit, distressed and high yield strategies. Equity strategies generally include investments in publicly-traded equity securities, but may also include long/short funds, mutual funds and exchange-traded funds. Fixed income strategies generally include investments in secured leveraged loans, high yield bonds, distressed debt, and global debt.Distressed debt strategies may include restricted securities and securities that may not be registered and for which a market may not be readily available. Macro strategies generally include investments with trading managers who attempt to identify extreme price valuations in stock markets, interest rates, foreign exchange rates and physical commodities, and make leveraged bets on the anticipated price movements in these markets. To identify extreme price valuations, trading managers generally employ a top-down global approach that concentrates on forecasting how global macroeconomic and political events affect the valuations of financial instruments. While redemptions are permitted as noted in the table above for the Investment Funds, such redemptions may be deferred or suspended at any time upon the election of the investment manager of the Investment Fund.Moreover, certain Investment Funds may amend their liquidity provisions or otherwise further restrict the Fund’s ability to make withdrawals from those Investment Funds.The Fund had no unfunded capital commitments as of March 31, 2011. 7.Fair Value Measurements The Fund measures fair value as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. The three levels of the fair value hierarchy are: ● Level 1 – Unadjusted quoted prices for identical securities in an active market. Since valuations are based on quoted prices that are readily-accessible at the measurement date, valuation of these securities does not entail a significant degree of judgment. ● Level 2 – Quoted prices in non-active markets for which all significant inputs are observable either directly or indirectly. Level 2 inputs may also include pricing models whose inputs are observable or derived principally from or corroborated by observable market data. ● Level 3 – Prices or valuation techniques that require inputs that are both significant to the fair value and unobservable. Little if any market activity exists for Level 3 securities. The Adviser considers subscriptions and redemption rights, including any restrictions on the disposition of the interest, in its determination of fair value. Investments in the Investment Funds are included in Level 2 of the fair value hierarchy if the Fund has the ability to redeem its investment within 90 days of fiscal year end by providing redemption notice within 90 days of fiscal year end. All other investments in Investment Funds are classified as Level 3. The Fund recognizes transfers into and out of the levels indicated above at the end of the reporting period. There were no transfers between the levels indicated above for the year ended March 31, 2011. 14 ASGI Agility Income Fund Notes to Financial Statements (unaudited) (continued) March 31, 2011 The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.A summary of the inputs used to value the Fund's members' capital as of March 31, 2011 is as follows: Total Fair Value at Level 1 Level 2 Level 3 Description March 31, 2011 Quoted Prices Other Significant Observable Inputs Significant Unobservable Inputs Mutual Funds Equity $ $ $
